Citation Nr: 1729779	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative changes of the lumbosacral spine at L5-S1 with spondylolisthesis. 

2.  Entitlement to an initial compensable disability rating for recurrent inguinal hernia status post hernioplasty. 

3.  Entitlement to an initial compensable disability rating for a residual scar of the right hernioplasty. 

4.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel L. Graves II, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) from July 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.   

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  There has been compliance with the directive of the Board's remand (i.e. schedule the Veteran for a hearing).

The newly reopened issue of entitlement to service connection for degenerative changes of the lumbosacral spine at L5-S1 with spondylolisthesis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

At a February 2017 Board hearing, the Veteran indicated that it was his intent to withdraw the appeals for entitlement to an initial compensable disability rating for recurrent inguinal hernia status post hernioplasty, entitlement to an initial compensable disability rating for a residual scar of the right hernioplasty, and entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial compensable disability rating for recurrent inguinal hernia status post hernioplasty have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial compensable disability rating for a residual scar of the right hernioplasty have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant, at the February 2017 videoconference Board hearing indicated that it is his intent to withdraw the appeals for entitlement to an initial compensable disability rating for recurrent inguinal hernia status post hernioplasty, entitlement to an initial compensable disability rating for a residual scar of the right hernioplasty, and entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities. (See Board hearing transcript page 3.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review them.

Adjudicated Claim

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015). 

Legal Criteria

Service Connection - in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

New and Material Evidence

In general, Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, the Veteran's claim for service connection for a back disability was denied by the RO in a February 2000 rating decision.  The RO again denied the claim in February 2002 after it reconsidered the matter due to implementation of the Veteran's Claim Assistance Act of 2000 which was enacted in November 2000.

In March 2007, the RO denied reopening the Veteran's claim.  Thereafter, the Board denied the claim to reopen in June 2009.  In July 2010, the Board reopened the matter, and then remanded the newly reopened issue, when it was again before the Board pursuant to a March 2010 United States Court of Appeals for Veterans Claims (Court) vacatur and Joint Motion for Remand.  In a September 2011 decision, the Board denied service connection, and in February 2012, the Board denied the Veteran's Motion for Reconsideration.  

In August 2012,  the Veteran again filed a claim to reopen the previously denied claim.  In a July 2013 decision, which is the subject of this appeal, the RO reopened the claim but denied service connection.

Evidence at the time of the last final denial

At the time of the last final denial, the record contained the Veteran's assertion that he had injured his back in service and had since had intermittent complaints.  The Veteran's STRS were negative for a back complaint, and post-service records beginning in 1999 noted back complaints and that the Veteran had been in a motor vehicle accident in which he was "T-boned" and had subsequent neck and lumbar spine pain.  

The record also contained a 2007 statement from a fellow service member (G.C.) indicating that he went to see the Veteran after he injured his back and witnessed him in sick bay with a heat lamp on his back.  G.C. also noted that he had been in contact with the Veteran all of his life and that the Veteran had complained of back pain often over the years. 

Clinical radiology records were also of record.  1999 X-rays revealed grade I retrolisthesis of the L5 and S1 vertebrae, otherwise unremarkable.  A September 1999 magnetic resonance image (MRI) revealed disc space narrowing and loss of signal in the disc space at L4 5; this was interpreted to reveal desiccation of the discs at the L4-5 level with mild bulging.

Records also reflected that the Veteran had been a heavy equipment operator for several years, the Veteran's assertion that he had been treated by a chiropractor, and the Veteran's assertion that his previously intermittent pain had been persistent since the August 1999 motor vehicle accident (See Mid-South Orthopedic Associates record).

Also associated with the record was an October 2000 Tennessee Disability Determination Services report, and an August 2010 VA examination report and negative nexus opinion with supporting rationale.  


Evidence added to the record since the last final denial in 2011 

The claims file now includes additional statements by the Veteran, and a 2001 deposition transcript of Dr. S. Neely in which he testified that he believed that the Veteran had a "degree of back symptoms prior to the [August 1999] accident based on [the Veteran's] statement and Dr. Lusardi's and Dr. Dimick's records.  However, these always seem to resolve in a couple of days, and he was able to operate heavy machinery in his vocation"  (See page 16 of deposition), a 2013 VA examination report, and VA clinical records.  

Dr. S. Neely also testified that it was his opinion, based on the history which he received from the Veteran's other treating physicians, that the Veteran's back complaints were caused by the August 1999 motor vehicle accident.  (See page 18 of deposition.) 

The claims file also now includes May 2012 "buddy statements" from V.C. and D. M.  Both men state that they served with the Veteran aboard the USS Eldorado and that they recall that he injured his back while off-loading supplies in Vietnam, and had back problems until his discharge in 1968.  The Board acknowledges that these statements are similar to the statement of G.C. which was previously of record.  However, because they are corroborative statements from different sources, they cannot be rejected as merely cumulative.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993).  For purposes of determining whether a claim should be reopened, the statements are deemed credible.  

Given the low threshold espoused in Shade v. Shinseki, 24 Vet App. 110 (2010), the Board finds that new and material evidence (i.e. the buddy statements and Dr. Neely's deposition indicating back complaints and treatment prior to the 1999 accident) has been received, and the claim is, therefore, reopened. 



ORDER

The appeal as to the issue of entitlement to an initial compensable disability rating for recurrent inguinal hernia status post hernioplasty is dismissed. 

The appeal as to the issue of entitlement to an initial compensable disability rating for a residual scar of the right hernioplasty is dismissed. 

The appeal as to the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities is dismissed.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

The Board finds that a supplemental clinical opinion, which considers the newly received evidence may be useful to the Board.  In essence, the VA clinician should opine as to whether the VA opinion rendered in 2010 is changed based on the newly received evidence.  If the clinical cannot render an adequate opinion without another examination, the Veteran should be scheduled for such.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA and non-VA treatment records.

2.  Please obtain a supplemental clinical opinion as to whether it is at least as likely as not  (50 percent or greater) that any current back disability, including degenerative disc disease, is causally related to service. 

The clinician should consider the pertinent evidence of record to include the following: a.) the Veteran's June 1968 report of medical examination for separation purposes reflects a normal spine upon examination; b.) Dr. Neely's 2001 testimony that the Veteran had back complaints and treatment lasting a few days per instance prior to the 1999 motor vehicle accident; c.) the August 1999 radiology records; d.) the November 1999 clinical record (Dr. Lusardi) where the Veteran stated that he had low back pain post a motor vehicle accident and that he had similar pain a year earlier but that it did not last long; e.) the Mid-South Orthopedic Associates June 2000 record in which the Veteran asserted that he developed chronic pain seven to eight years earlier and had had intermittent normal low back pain prior to that; f.) the Tennessee Disability Determination Services records; g.) the August 2010 VA examination report; h.) the Veteran's post service occupation in construction; and i.)  "buddy statements" by three individuals that state that the Veteran had back pain in service.  

If an adequate opinion cannot be provided with an examination, the Veteran should be scheduled for such.

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


